Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application filed 10/21/19.  Claims 1 – 20 have been examined and are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenthapadi et al. US 2020037247.


Regarding Claims 1, 8 and 15, a method, comprising: 
receiving, by a device and from a customer platform, customer event data associated with customers of an entity, the customer event data including data identifying events occurring between the customers and the entity, and the customer event data being received in near-real time relative to occurrence of the events 
[0033, “…devices 102-108 may generate and/or provide data that is used as input to machine learning models 114. Machine learning models 114 may analyze the data to discover relationships, patterns, and/or trends in the data; gain insights from the input data; and/or guide decisions or actions related to the data (i.e. events) Emphasis added…”]
receiving, by the device and from the customer platform, customer action data, the customer action data including data identifying customer actions to be taken by the customer platform in response to the occurrence of the events, the customer action data being generated by a plurality of machine learning models, and the customer action data being received in near-real time relative to generation of the customer actions by the plurality of machine learning models [0034 – 0037, shows machine learning, analyzing data, generating output as well]; 
receiving, by the device and from the customer platform, customer results data identifying results of the customer actions taken by the customer platform; calculating, by the device, current key performance indicators based on the customer event data, the customer action data, and the customer results data [0034 – 0037, shows receiving by device as well as machine learning, input data and generating output results and relevant scores and so fort]; 
retraining, by the device, one or more of the plurality of machine learning models based on the current key performance indicators to generate one or more retrained machine learning models; and providing, by the device, the one or more retrained machine learning models to the customer platform.
“[0111]… generate rankings 116. For example, the functionality of each machine learning model may be provided by a regression model, artificial neural network…, performance …availability of features used to train the machine learning model…”].

Claim 2, the method of claim 1, further comprising: 
generating one or more new machine learning models based on the current key performance indicators; and 
providing the one or more new machine learning models to the customer platform [0111, see machine learning, scores, rankings and train]. 

Claims 3 and 16, the method of claim 1, further comprising: 
determining that one of the plurality of machine learning models is to be eliminated based on the current key performance indicators; and 
providing, to the customer platform, an instruction to eliminate the one of the plurality of machine learning models [0155, see removed from consideration]. 
Claim 4, the method of claim 1, further comprising: performing one or more actions based on the current key performance indicators [0034 – 0037]. 

Claim 5 and 17, the method of claim 4, wherein performing the one or more actions comprises one or more of: 
providing, to a user device, a user interface that includes the current key performance indicators;  providing, to the user device, a user interface that includes a recommendation for a new machine learning model or a recommendation to eliminate one of the plurality of machine learning models [0034 – 0037, also see 0111]; causing one of the customer actions to be modified by the customer platform based on one or more of the current key performance indicators; causing a new customer action to be performed by the customer platform based on one or more of the current key performance indicators; or determining an anomaly in the customer platform based on the current key performance indicators [0121, see generation new scores and reranking].

Claims 6 and 18, the method of claim 1, further comprising: causing the customer platform to disable the plurality of machine learning models for a first set of the customers; 
causing the customer platform to maintain the plurality of machine learning models for a second set of the customers [0034 – 0037 and 0120 – 0126]; 
receiving, from the customer platform, first customer event data associated with the first set of the customers; receiving, from the customer platform, first customer action data identifying first customer actions to be taken by the customer platform in response to the first customer event data; receiving, from the customer platform, first customer results data identifying first results of the first customer actions taken by the customer platform [0034 – 0037, and 0120 – 0126]; 
receiving, from the customer platform, second customer event data associated with the second set of the customers; receiving, from the customer platform, second customer action data identifying second customer actions to take in response to the second customer event data, wherein the second customer action data is generated by the plurality of machine learning models [0034 – 0037, and 0120 – 0126];
receiving, from the customer platform, second customer results data identifying second results of the second customer actions taken by the customer platform; calculating first key performance indicators based on the first customer event data, the first customer action data, and the first customer results data; calculating second key performance indicators based on the second customer event data, the second customer action data, and the second customer results data; and determining respective model effectiveness scores for the plurality of machine learning models based on the first key performance indicators and the second key performance indicators [0034 – 0037, see 0120 – 0126, shows calculating, generation, rerank, receiving machine learning, results].

Regarding claims 7 and 19, the method of claim 6, further comprising one or more of: retraining a particular machine learning model, of the plurality of machine learning models, based on one or more of the model effectiveness scores associated with the particular machine learning model; generating a new machine learning model based on the one or more model effectiveness scores; or eliminating one of the plurality of machine learning models based on the one or more model effectiveness scores [0034 – 0037, see 0120 – 0126].

Regarding claim 9, the device of claim 8, wherein the current key performance indicators provide information indicating one or more of: monetary savings generated for a product or a service of the entity, revenue generated for the product or the service, customer retention savings for the customers, or customer churn reduction for the customers [0035,see propensity to churn]. 

Regarding claims 10 and 20, the device of claim 8, wherein the one or more processors are further configured to: 
determine, based on the current key performance indicators, whether a particular customer action, of the customer actions, satisfies an expectation threshold; and 
cause the customer platform to eliminate the particular customer action when the particular customer action fails to satisfy the expectation threshold [0061, see machine learning, metrics and threshold and monitoring]. 

Regarding claim 11, the device of claim 8, wherein the customer event data received by the customer platform from a plurality of user devices associated with the customers [0036, see received data].

Regarding claim 12, the device of claim 8, wherein the customer actions are performed by the customer platform and via a plurality of user devices associated with the customers [0036].
Regarding claim 13, the device of claim 8, wherein the one or more processors are further configured to: 
provide a user interface that includes: a summary of the customer event data, a summary of the customer action data, a summary of the customer results data, and a summary of the current key performance indicators [0039, shows user interface].

Regarding claim 14, the device of claim 8, wherein the one or more processors are further configured to: determine a new customer engagement for a particular customer, of the customers, based on the current key performance indicators; and cause the customer platform to implement the new customer engagement [0109 – 0111, see performance reranking].

Correspondence Information

6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192